Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 1 of 104 PageID #:3071




                                EXHIBIT U
            DECLARATION OF MARY SHERIDAN
                         WITH EXHIBITS 1-3
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 2 of 104 PageID #:3072
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 3 of 104 PageID #:3073
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 4 of 104 PageID #:3074




                  JD 1
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 5 of 104 PageID #:3075
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 6 of 104 PageID #:3076




    DECLARATION OF MARY SHERIDAN
                              EXHIBIT 1
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 7 of 104 PageID #:3077
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 8 of 104 PageID #:3078
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 9 of 104 PageID #:3079
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 10 of 104 PageID #:3080
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 11 of 104 PageID #:3081
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 12 of 104 PageID #:3082
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 13 of 104 PageID #:3083
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 14 of 104 PageID #:3084
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 15 of 104 PageID #:3085
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 16 of 104 PageID #:3086
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 17 of 104 PageID #:3087
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 18 of 104 PageID #:3088
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 19 of 104 PageID #:3089
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 20 of 104 PageID #:3090
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 21 of 104 PageID #:3091
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 22 of 104 PageID #:3092
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 23 of 104 PageID #:3093
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 24 of 104 PageID #:3094
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 25 of 104 PageID #:3095
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 26 of 104 PageID #:3096




     DECLARATION OF MARY SHERIDAN
                               EXHIBIT 2
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 27 of 104 PageID #:3097
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 28 of 104 PageID #:3098
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 29 of 104 PageID #:3099
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 30 of 104 PageID #:3100




     DECLARATION OF MARY SHERIDAN
                               EXHIBIT 3
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 31 of 104 PageID #:3101
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 32 of 104 PageID #:3102
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 33 of 104 PageID #:3103
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 34 of 104 PageID #:3104




     DECLARATION OF MARY SHERIDAN
                               EXHIBIT 4
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 35 of 104 PageID #:3105
                          CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER


                 GENERAL ORDER                                                               13-010
                                                                                     April 17, 2013


  SUBJECT: SEXUAL HARASSMENT POLICY

  I.     PURPOSE

         A. reaffirms the Chicago Fire Department’s policy that all employees have the right to be
            treated with dignity and respect;

         B. adopts the City of Chicago Diversity and Equal Employment Opportunity Policy (the
            “City EEO Policy”) as CFD’s Sexual Harassment Policy and Procedure;

         C. rescinds General Order 07-002; and

         D. becomes effective immediately.

 II.     POLICY

         A. The Chicago Fire Department (CFD) is committed to providing a workplace in which all
            individuals are treated with respect and dignity. Each employee has the right to work in
            an environment free of sexual harassment. No person should be required to endure sexual
            harassment by supervisors or coworkers.

         B. This General Order adopts, in whole, the City of Chicago Diversity and Equal
            Employment Opportunity Policy as CFD’s Sexual Harassment Policy and Procedure,
            which can be found attached to CFD General Order 13-006 (Discrimination/Harassment
            Investigation Policy and Procedures).

         C. Complaints relating to conduct arising under the City EEO Policy, including sexual
            harassment, can be made to CFD supervisors, CFD’s EEO Liaison (the Deputy
            Commissioner of CFD Human Resources), or the City of Chicago’s Department of
            Human Resources or through the appropriate union procedure. Any complaint of sexual
            harassment or retaliation must be promptly forwarded by any CFD supervisor to the City
            of Chicago’s Equal Employment Opportunity Office or the Department of Human
            Resources. Liaisons must also promptly report any conduct which may constitute
            harassment or retaliation promptly, even if such conduct is not the subject of a formal
            complaint.


APPROVED:



José A. Santiago
Fire Commissioner

TO BE READ AT FOUR ROLL CALLS AND POSTED

Distribution: C
General Order 13-010                                                             DOE.DEF.015299
                                                                                       Page 1 of 1
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 36 of 104 PageID #:3106




     DECLARATION OF MARY SHERIDAN
                               EXHIBIT 5
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 37 of 104 PageID #:3107




                                      DEPARTMENT OF HUMAN RESOURCES
                                             CITY OF CHICAGO



               CITY OF CHICAGO DIVERSITY AND EQUAL EMPLOYMENT OPPORTUNITY POLICY
I.    Statement of Purpose

      The purpose of the City of Chicago Diversity and Equal Employment Opportunity Policy (“Policy”) is
      to ensure the full and active participation of all employees in the City’s workforce and provide an
      effective means for the resolution of complaints of discrimination and harassment brought by City
      employees.

      This Policy is implemented and enforced by the Diversity and Equal Employment Opportunity
      Division (“the Diversity and EEO Division”) of the Department of Human Resources (“DHR”). Through
      this Policy, the City seeks to recruit, nurture and retain a workforce that reflects the diversity of our
      communities.

      The City of Chicago is an Equal Employment Opportunity employer and is committed to providing
      equal opportunity in its recruitment, hiring, promotions, and transfers, and in all other employment
      practices and decisions. The City of Chicago follows all applicable federal, state, local laws and
      ordinances prohibiting discrimination.

      The City encourages its employees to raise any concerns regarding implementation of this Policy to
      the Diversity and EEO Division, or the appropriate person in a City department. Retaliation against
      any person who makes a report concerning potential violations of this Policy, or cooperates with or
      assists the Diversity and EEO Division in enforcing this Policy, is expressly forbidden pursuant to the
      terms of this and other city policies.

II.   Prohibited Conduct

      a. Discrimination
         The City of Chicago, through this Policy, the Chicago Municipal Code and its Human Rights
         Ordinance, prohibits discrimination based on race, color, sex, gender identity, age, religion,
         disability,1 national origin, ancestry, sexual orientation, marital status, parental status, and
         military service or discharge status. This Policy prohibits discrimination which is based on actual
         or perceived membership in any of the foregoing protected groups.


      1
       The City’s procedures for requesting a Reasonable Accommodation for a disability as required by the
  Americans with Disabilities Act are set forth in a separate policy.

                                                                                                             1



                                                                              DOE.DEF.000303
  Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 38 of 104 PageID #:3108



       b. Sexual Harassment
          The City of Chicago, through this Policy, prohibits sexual harassment. No person should be
          required to endure sexual harassment by supervisors or coworkers or work in a hostile
          environment as a condition of employment.

           Sexual harassment includes any unwelcome sexual advance, or request for sexual favors or
           conduct of a sexual nature when:
              • submission to such conduct is made, either explicitly or implicitly, a term or condition of
                  an individual’s employment or receipt of City services;
              • submission to or rejection of such conduct by an individual is used as the basis of an
                  employment or service decision affecting the individual; or
              • such conduct has the purpose or effect of interfering with the work performance of an
                  employee or creating an intimidating, hostile or offensive work environment.

           There is a broad range of conduct which can, in certain circumstances, be considered sexual
           harassment under this Policy. This includes, but is not limited to, sexually suggestive or offensive
           remarks, sexually suggestive pictures or graffiti, sexually suggestive gesturing, verbal
           harassment or abuse of a sexual nature, the displaying of sexual objects, requests for sexual
           favors, stalking, sexual assault, touching, patting, or pinching, sending sexually suggestive email
           or text messages, and accessing sexually suggestive sites on the Internet.

       c. Other Forms of Harassment
          Harassment based on race, color, sex, gender identity, age, religion, disability, national origin,
          ancestry, sexual orientation, military service or discharge status is also prohibited by this Policy.

       d. Retaliation
          It is a violation of this Policy to retaliate against any person who asserts his or her rights by: 1)
          opposing discriminatory practices in the workplace; 2) complaining about conduct prohibited by
          this Policy; 3) complaining to, cooperating with or assisting the Diversity and EEO Division or a
          City department in resolving a complaint of discrimination.

           Actions taken against an employee or applicant which may be considered retaliatory include,
           but are not limited to, refusal to hire, denial of promotion or job benefits, demotion, suspension
           or discharge, or any other actions affecting the terms and conditions of employment.

III.   Applicability

       This Policy applies to volunteers and employees, whether paid or unpaid, of the City of Chicago, as
       well as applicants for City employment.

IV.    Limitations

       Nothing in this Policy is intended to nor shall be construed to create a private right of action against
       the City of Chicago or any of its employees. Furthermore, no part of this Policy shall be construed to
       create contractual or other rights or expectations.



                                                                                                             2



                                                                             DOE.DEF.000304
  Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 39 of 104 PageID #:3109



        Nothing herein is intended to affect the right of any person to:
            • make a charge of discrimination at the Chicago Commission on Human Relations or any
                local, state or federal agency with jurisdiction over such claims;
            • raise a grievance under a collective bargaining agreement, or
            • consult a private attorney

        A determination that this Policy has been violated is not a determination of discrimination,
        harassment or retaliation under federal, state, or local law. Conduct that may not be considered
        unlawful under applicable federal, state, or local law may nevertheless violate this Policy, and result
        in disciplinary action, up to and including discharge.


  V.    Responsibilities of the Deputy Commissioner for Diversity and Equal Employment Opportunity

        The Deputy Commissioner for Diversity and Equal Employment Opportunity (“EEO Deputy”) shall:
             a. Direct the implementation of this Policy
             b. Monitor the utilization of employees within all protected categories in an effort to identify
                unjustified underutilization that may constitute discrimination
             c. Conduct regular reviews of this Policy and implement revisions as needed

 VI.    Responsibilities of the EEO Officer

        Under the supervision of the EEO Deputy, the Equal Employment Opportunity Officer (“EEO Officer”)
        shall:
              a. Manage the City’s process for investigating and resolving complaints made pursuant to this
                 Policy
              b. Assist departments with questions related to implementation of this Policy and respond to
                 questions regarding diversity and inclusion
              c. Conduct training to ensure that all employees are aware of this Policy and that all
                 Department Heads, Departmental Liaisons and Supervisors understand their role in
                 implementing this Policy and promoting a fair and inclusive workplace

VII.    Responsibilities of Department Heads

        Each Department head must take necessary steps to implement this Policy within his or her
        department; including designating a Departmental EEO Liaison and making efforts to ensure that the
        liaison fulfills the duties established in this Policy.

VIII.   Responsibilities of Departmental EEO Liaisons

        a. Receiving Complaints
           EEO Liaisons must promptly report any complaints of discrimination, harassment or retaliation
           to the EEO Officer. Liaisons must also promptly report any conduct they become aware of which
           may constitute discrimination, harassment or retaliation, even if no employee reports or
           complains about the conduct.



                                                                                                             3



                                                                            DOE.DEF.000305
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 40 of 104 PageID #:3110


          EEO Liaisons must also advise employees of their right to contact the EEO Division directly with
          any complaints or concerns.

      b. Assisting with EEO Division Investigations
         Liaisons will assist with various aspects of the investigation process, such as scheduling time for
         employees to meet with EEO Division investigators, gathering documents pursuant to EEO
         Division requests and advising participants of the importance of confidentiality.

IX.   Responsibilities of Supervisors

      a. Reporting Potential Violations
         Any supervisor who becomes aware of conduct that may be considered discriminatory,
         harassing or retaliatory as stated in this Policy, must report such conduct to a Departmental
         Liaison, or to the EEO Officer or EEO Deputy.

          A supervisor who is aware of, or reasonably should be aware of discriminatory, harassing or
          retaliatory conduct, whether or not any employee complains about such conduct, but fails to
          report it, may be subject to discipline.

      b. Reporting Voluntary Relationships
         While voluntary social relationships are not prohibited by this Policy, the existence of a dating
         relationship and/or a physically intimate relationship between a supervisor and subordinate has
         the inherent potential for coercion and conflicts of interest, and may create the appearance of
         impropriety. Therefore, any supervisor who has such a relationship with another City employee
         over whom he or she has any supervisory authority must report this fact to his or her
         Department Head in writing. Supervisors who fail to report such relationships may be subject to
         discipline.

X.    Making Complaints

      a. Reporting Prohibited Conduct
         Any employee or applicant for City employment who believes that he or she has been
         discriminated against, or harassed on the basis of race, color, sex, gender identity, age, religion,
         disability, national origin, ancestry, sexual orientation, marital status, parental status, military
         service or discharge status, or who claims to have suffered retaliation as described in Section II
         of this Policy, may file a complaint with the Diversity and EEO Division. Contact information for
         the Division appears at the end of this Policy and is available on the City’s Intranet and Internet.

          An employee or applicant may also report any conduct believed to be discriminatory, harassing
          or retaliatory to his or her department’s EEO liaison. As stated in this Policy, EEO liaisons are
          obligated to inform the EEO Division of any such reports they receive.

      b. Time Limits
         In order to help ensure an effective investigation, employees should voice their complaints as
         soon as possible. By promptly making complaints, employees allow the Diversity and EEO
         Division to preserve relevant information and recommend remedial measures.



                                                                                                           4



                                                                           DOE.DEF.000306
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 41 of 104 PageID #:3111


             A complaint of discrimination or harassment must be filed within one year of the date of the last
             alleged act of discrimination or harassment. A complaint of retaliation must be filed within one
             year of the date of the action that is alleged to have been retaliatory.

             The filing of a complaint with the EEO Division does not limit, extend, replace, or delay the right
             of any person to file a similar charge with the Chicago Commission on Human Relations or any
             local, state or federal agency having authority to hear matters of discrimination. Failure to file a
             complaint with the EEO Division does not impact the rights of any person to file a charge with
             any agency having authority to address such charges.

XI.   Investigation of Complaints

      a. Initiating the Investigation
         Upon receiving any complaint or report of discrimination, the EEO Division will first determine
         whether the allegations, if true, would constitute a violation of this Policy. If the allegations
         presented, even if true, would not constitute a violation, the EEO Division will proceed with one
         of the options set forth in section XII of this Policy, Other Options for Resolution of Complaints.

             In cases where the allegations, if true, describe conduct that would constitute a violation of this
             Policy, the EEO Division will assign the matter a case number and initiate an investigation. The
             EEO Officer or his or her designee shall direct the investigation of all complaints.2

             Allegations of conduct that violates the Violence in the Workplace Policy which are included in
             complaints filed pursuant to this Policy shall be investigated contemporaneously. Accordingly,
             any investigation report prepared pursuant to this Policy shall address all relevant policies.

      b. Duty to Cooperate
         All employees, including managers and supervisors, shall cooperate with EEO Division staff and
         departmental EEO Liaisons in the course of an investigation under this Policy. Failure to
         cooperate may subject an employee to discipline, as stated in the City of Chicago Personnel
         Rules.

             In cases where the person making the complaint chooses not to pursue the matter or fails to
             cooperate with the EEO Division, the Division may nevertheless proceed with an investigation in
             order to determine if this Policy has been violated.

             Any employee who knowingly makes a false accusation of discrimination, harassment or
             retaliation or knowingly provides false information in the course of an investigation, may be
             subject to discipline. A complaint made in good faith, even if found to be unsubstantiated, will
             not be considered a false accusation.

      c. Investigation Reports
         When the investigation is complete, the EEO Officer will prepare an Investigation Report
         containing a summary of the evidence, and a finding of whether a Policy violation has occurred.
         The report will state whether the allegations are “sustained” or “unsustained.” In instances
         where the EEO Officer finds that the allegations are sustained, the Investigative Report shall

      2
          The EEO Officer may delegate certain procedures established in this Policy to an EEO Investigator.

                                                                                                               5



                                                                                   DOE.DEF.000307
  Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 42 of 104 PageID #:3112


            indicate the specific portion of the Policy and related section of the Personnel Rules that have
            been violated, and shall make a recommendation of discipline to the relevant department.

            All Investigation Reports will be sent to the relevant Department Head(s) with a copy to the
            departmental EEO liaison(s). In sustained cases, the Investigation Report will also be submitted
            to the Office of the Corporation Counsel and to the Commissioner of the Department of Human
            Resources.

       d. Notification of Parties
          The EEO Officer shall provide written notification to the complaining party (“Complainant”) and
          the accused party (“Respondent”) advising them of the outcome of the investigation. The
          departmental EEO Liaisons will be copied on this notification. The notification will not include
          the recommended discipline in sustained cases.

       e. Departmental Response
          Within 30 days of receiving an Investigation Report making a sustained finding, the Department
          Head will advise the EEO Officer in writing of the actions taken by the department. The
          Department Head will indicate whether he or she has followed the recommendation stated in
          the report, taken some other action or taken no action.

       f.   Confidentiality
            All complaints and investigations will be kept confidential, to the extent possible. However, in
            certain circumstances the EEO Division is required by law to disclose information related to an
            investigation.

            In order to maintain confidentiality, the EEO Division may limit the distribution of the
            Investigation Report and the investigative file. In sustained cases, the Division will provide a
            copy of the Investigation Report to the Respondent, upon Respondent’s request.

XII.   Other Options for Resolution of Complaints

       a. Referral to the Department
          If the EEO Officer determines that the allegations of the complaint, even if true, would not
          violate this Policy, but describe conduct that may be of concern to the department, the
          complaint will be forwarded to the EEO Liaison for further review by the department.

       b. Referral to the Inspector General’s Office
          If the allegations of a complaint describe conduct that is not covered by this Policy, but if true,
          may constitute other misconduct, the EEO Officer will advise the City of Chicago Office of
          Inspector General (“OIG”) in writing.

       c. Other Alternatives, as appropriate
          In appropriate situations, the Diversity and EEO Division will work with departments to address
          complaints through mediation, counseling, providing written guidance, or other courses of
          action as determined by the EEO Officer.




                                                                                                           6



                                                                           DOE.DEF.000308
  Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 43 of 104 PageID #:3113


        d. Complaints Against City vendors
           In cases alleging inappropriate conduct by individuals employed by City vendors or contractors,
           the EEO Officer will assist the department and affected City employees to be sure that any
           necessary mitigating actions are taken, although the Division’s authority with respect to non-
           City employees may be limited.

XIII.   Complaints Concerning the Chicago Police Department or the Chicago Fire Department

        Complaints concerning employees of the Chicago Police Department or the Chicago Fire Department
        must be made in accordance with the General Orders in effect in those departments.

XIV.    Complaints Involving Members of the Public

        Complaints by members of the public alleging that a City employee acting in the scope of his or her
        employment has engaged in conduct that may violate this Policy should be made to the Office of the
        Inspector General. The EEO Division will refer such complaints to the OIG in writing.

        A City employee who believes that he or she has been subjected to discrimination or harassment by
        a member of the public may report such conduct to the Chicago Commission on Human Relations or
        to any agency having authority to address such complaints.

XV.     Penalties

        Employees found to be in violation of this Policy will be subject to discipline, up to and including
        discharge.

XVI.    Contacting the Diversity and EEO Division

        Employees may contact the Diversity and EEO Division in person, by email or by phone, using the
        contact information below. Our office hours are 8:30 a.m. to 4:30 p.m.

        City of Chicago Department of Human Resources
        Diversity and Equal Employment Opportunity Division
        121 N. LaSalle Street, Room 1100
        Chicago, IL 60602
        Phone: (312)744-4224
        Facsimile: (312) 744-1521
        TTY: (312)744-5035
        Email: eeodiversity@cityofchicago.org




                                                                                                          7



                                                                          DOE.DEF.000309
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 44 of 104 PageID #:3114




     DECLARATION OF MARY SHERIDAN
                               EXHIBIT 6
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 45 of 104 PageID #:3115


              GENERAL ORDER                                                                        13-006
                                                                                        April 1, 2013



SUBJECT: DISCRIMINATION/HARASSMENT INVESTIGATION
         POLICY AND PROCEDURES
  I.     PURPOSE

         This Order:

         A.       reaffirms the Chicago Fire Department's policy on the prohibition of all forms of
                  illegal discrimination, harassment, and retaliation;

         B.       establishes procedures for compliance and processing of complaints of
                  discrimination, harassment, and retaliation in the work environment by adopting
                  and incorporating the City of Chicago Diversity and Equal Employment
                  Opportunity Policy (“City EEO Policy”);

         C.       rescinds General Order 93-018 and 93-018 Addendum No. 1;

         D.       becomes effective immediately.

  II.    POLICY

         A.       The policy of the Chicago Fire Department (CFD) is to promote a professional
                  work environment wherein employees extend mutual respect to one another.

         B.       Harmonious, cooperative conditions are necessary in order to ensure the
                  efficiency of operations and peak performance by employees within the
                  department.

         C.       Supervisors shall strive to promote professional demeanor at all times, and will
                  require the same from all members under their command. Counseling of members
                  by the appropriate supervisor will be utilized in all cases of conflict to avoid
                  escalation of potential disharmony or abuse.

         D.       Discrimination, harassment and retaliation, as defined in the City EEO Policy, are
                  strictly prohibited by CFD in accordance with that policy.

         E.       This policy is applicable to all employees and members of the department, both
                  uniformed and civilian, male and female, supervisor and co-worker. Violation of
                  this policy will result in appropriate action, which could include discipline up to,
                  and including discharge.




General Order 13-006                                                                 Page 1 of 2

                                                                       DOE.DEF.000264
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 46 of 104 PageID #:3116

          F.       An employee may file a complaint of discrimination, harassment, and/or
                   retaliation in accordance with the City EEO Policy, including through notification
                   to CFD supervisors, CFD’s EEO Liaison (the Deputy Commissioner of CFD
                   Human Resources), City of Chicago Department of Human Resources, or through
                   the appropriate union grievance procedure.

          G.       This policy will not limit, extend, replace or delay the right of any person to file a
                   complaint with any federal, state or city agency having the authority to hear
                   complaints of discrimination, harassment, and/or retaliation.

          H.       The Department adopts the attached City EEO Policy in whole, and incorporates
                   it by reference into this General Order.

   III. RESPONSIBILITIES

          All employees of the Chicago Fire Department (uniform and civilian) are to comply with
          this policy as mandated by this order.



 BY ORDER OF:


 José A. Santiago
 Fire Commissioner


 TO BE READ AT FOUR (4) ROLL CALLS AND POSTED.

 Distribution: C




 General Order 13-006                                                                   Page 2 of 2

                                                                        DOE.DEF.000265
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 47 of 104 PageID #:3117




                                    DEPARTMENT OF HUMAN RESOURCES
                                           CITY OF CHICAGO



    CITY OF CHICAGO DIVERSITY AND EQUAL EMPLOYMENT OPPORTUNITY POLICY
       I. Statement of Purpose
    The purpose of the City of Chicago Diversity and Equal Employment Opportunity Policy (“Policy”) is
    to ensure the full and active participation of all employees in the City’s workforce and provide an
    effective means for the resolution of complaints of discrimination and harassment brought by City
    employees.

    This Policy is implemented and enforced by the Diversity and Equal Employment Opportunity
    Division (“the Diversity and EEO Division”) of the Department of Human Resources (“DHR”). Through
    this Policy, the City seeks to recruit, nurture and retain a workforce that reflects the diversity of our
    communities.

    The City of Chicago is an Equal Employment Opportunity employer and is committed to providing
    equal opportunity in its recruitment, hiring, promotions, and transfers, and in all other employment
    practices and decisions. The City of Chicago follows all applicable federal, state, local laws and
    ordinances prohibiting discrimination.

    The City encourages its employees to raise any concerns regarding implementation of this Policy to
    the Diversity and EEO Division, or the appropriate person in a City department. Retaliation against
    any person who makes a report concerning potential violations of this Policy, or cooperates with or
    assists the Diversity and EEO Division in enforcing this Policy, is expressly forbidden pursuant to the
    terms of this and other city policies.

      II. Prohibited Conduct
                  a. Discrimination
    The City of Chicago, through this Policy, the Chicago Municipal Code and its Human Rights
    Ordinance, prohibits discrimination based on race, color, sex, gender identity, age, religion,
    disability,1 national origin, ancestry, sexual orientation, marital status, parental status, and military
    service or discharge status. This Policy prohibits discrimination which is based on actual or perceived
    membership in any of the foregoing protected groups.

                 b. Sexual Harassment


    1
     The City’s procedures for requesting a Reasonable Accommodation for a disability as required by the
Americans with Disabilities Act are set forth in a separate policy.

                                                                                                           1



                                                                             DOE.DEF.000266
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 48 of 104 PageID #:3118


     The City of Chicago, through this Policy, prohibits sexual harassment. No person should be
     required to endure sexual harassment by supervisors or coworkers or work in a hostile
     environment as a condition of employment.

     Sexual harassment includes any unwelcome sexual advance, or request for sexual favors or
     conduct of a sexual nature when:
        • submission to such conduct is made, either explicitly or implicitly, a term or condition of
            an individual’s employment or receipt of City services;
        • submission to or rejection of such conduct by an individual is used as the basis of an
            employment or service decision affecting the individual; or
        • such conduct has the purpose or effect of interfering with the work performance of an
            employee or creating an intimidating, hostile or offensive work environment.

     There is a broad range of conduct which can, in certain circumstances, be considered sexual
     harassment under this Policy. This includes, but is not limited to, sexually suggestive or offensive
     remarks, sexually suggestive pictures or graffiti, sexually suggestive gesturing, verbal
     harassment or abuse of a sexual nature, the displaying of sexual objects, requests for sexual
     favors, stalking, sexual assault, touching, patting, or pinching, sending sexually suggestive email
     or text messages, and accessing sexually suggestive sites on the Internet.

             c. Other Forms of Harassment
     Harassment based on race, color, sex, gender identity, age, religion, disability, national origin,
     ancestry, sexual orientation, military service or discharge status is also prohibited by this Policy.

               d. Retaliation
     It is a violation of this Policy to retaliate against any person who asserts his or her rights by: 1)
     opposing discriminatory practices in the workplace; 2) complaining about conduct prohibited by
     this Policy; 3) complaining to, cooperating with or assisting the Diversity and EEO Division or a
     City department in resolving a complaint of discrimination.

     Actions taken against an employee or applicant which may be considered retaliatory include,
     but are not limited to, refusal to hire, denial of promotion or job benefits, demotion, suspension
     or discharge, or any other actions affecting the terms and conditions of employment.

  III. Applicability
      This Policy applies to volunteers and employees, whether paid or unpaid, of the City of Chicago,
      as well as applicants for City employment.

  IV. Limitations
 Nothing in this Policy is intended to nor shall be construed to create a private right of action against
 the City of Chicago or any of its employees. Furthermore, no part of this Policy shall be construed to
 create contractual or other rights or expectations.

 Nothing herein is intended to affect the right of any person to:
     • make a charge of discrimination at the Chicago Commission on Human Relations or any
         local, state or federal agency with jurisdiction over such claims;
     • raise a grievance under a collective bargaining agreement, or


                                                                                                        2



                                                                           DOE.DEF.000267
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 49 of 104 PageID #:3119


      •   consult a private attorney

 A determination that this Policy has been violated is not a determination of discrimination,
 harassment or retaliation under federal, state, or local law. Conduct that may not be considered
 unlawful under applicable federal, state, or local law may nevertheless violate this Policy, and result
 in disciplinary action, up to and including discharge.


  V. Responsibilities of the Deputy Commissioner for Diversity and Equal Employment
     Opportunity
     The Deputy Commissioner for Diversity and Equal Employment Opportunity (“EEO Deputy”)
     shall:
            a. Direct the implementation of this Policy
            b. Monitor the utilization of employees within all protected categories in an effort to
               identify unjustified underutilization that may constitute discrimination
            c. Conduct regular reviews of this Policy and implement revisions as needed

  VI. Responsibilities of the EEO Officer
      Under the supervision of the EEO Deputy, the Equal Employment Opportunity Officer (“EEO
      Officer ”), shall:
            a. Manage the City’s process for investigating and resolving complaints made pursuant
                  to this Policy
            b. Assist departments with questions related to implementation of this Policy and
                  respond to questions regarding diversity and inclusion
            c. Conduct training to ensure that all employees are aware of this Policy and that all
                  Department Heads, Departmental Liaisons and Supervisors understand their role in
                  implementing this Policy and promoting a fair and inclusive workplace.

 VII. Responsibilities of Department Heads
      Each Department head must take necessary steps to implement this Policy within his or her
      department; including designating a Departmental EEO Liaison and making efforts to ensure
      that the liaison fulfills the duties established in this Policy.

 VIII. Responsibilities of Departmental EEO Liaisons
              a. Receiving complaints
      EEO Liaisons must promptly report any complaints of discrimination, harassment or retaliation
      to the EEO Officer. Liaisons must also promptly report any conduct they become aware of which
      may constitute discrimination, harassment or retaliation, even if no employee reports or
      complains about the conduct.

     EEO Liaisons must also advise employees of their right to contact the EEO Division directly with
     any complaints or concerns.

             b. Assisting with EEO Division investigations
     Liaisons will assist with various aspects of the investigation process, such as scheduling time for
     employees to meet with EEO Division investigators, gathering documents pursuant to EEO
     Division requests and advising participants of the importance of confidentiality.


                                                                                                      3



                                                                         DOE.DEF.000268
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 50 of 104 PageID #:3120


  IX. Responsibilities of Supervisors
              a. Reporting potential violations
 Any supervisor who becomes aware of conduct that may be considered discriminatory, harassing or
 retaliatory as stated in this Policy, must report such conduct to a Departmental Liaison, or to the
 EEO Officer or EEO Deputy.

 A supervisor who is aware of, or reasonably should be aware of discriminatory, harassing or
 retaliatory conduct, whether or not any employee complains about such conduct, but fails to report
 it, may be subject to discipline.

              b. Reporting voluntary relationships
 While voluntary social relationships are not prohibited by this Policy, the existence of a dating
 relationship and/or a physically intimate relationship between a supervisor and subordinate has the
 inherent potential for coercion and conflicts of interest, and may create the appearance of
 impropriety. Therefore, any supervisor who has such a relationship with another City employee over
 whom he or she has any supervisory authority must report this fact to his or her Department Head
 in writing. Supervisors who fail to report such relationships may be subject to discipline.

   X. Making Complaints
              a. Reporting prohibited conduct
 Any employee or applicant for City employment who believes that he or she has been discriminated
 against, or harassed on the basis of race, color, sex, gender identity, age, religion, disability, national
 origin, ancestry, sexual orientation, marital status, parental status, military service or discharge
 status, or who claims to have suffered retaliation as described in Section II of this Policy, may file a
 complaint with the Diversity and EEO Division. Contact information for the Division appears at the
 end of this Policy and is available on the City’s Intranet and Internet.

 An employee or applicant may also report any conduct believed to be discriminatory, harassing or
 retaliatory to his or her department’s EEO liaison. As stated in this Policy, EEO liaisons are obligated
 to inform the EEO Division of any such reports they receive.

             b. Time Limits
 In order to help ensure an effective investigation, employees should voice their complaints as soon
 as possible. By promptly making complaints, employees allow the Diversity and EEO Division to
 preserve relevant information and recommend remedial measures.

 A complaint of discrimination or harassment must be filed within one year of the date of the last
 alleged act of discrimination or harassment. A complaint of retaliation must be filed within one year
 of the date of the action that is alleged to have been retaliatory.

 The filing of a complaint with the EEO Division does not limit, extend, replace, or delay the right of
 any person to file a similar charge with the Chicago Commission on Human Relations or any local,
 state or federal agency having authority to hear matters of discrimination. Failure to file a
 complaint with the EEO Division does not impact the rights of any person to file a charge with any
 agency having authority to address such charges.




                                                                                                          4



                                                                            DOE.DEF.000269
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 51 of 104 PageID #:3121


     XI. Investigation of Complaints
                a. Initiating the investigation
        Upon receiving any complaint or report of discrimination, the EEO Division will first determine
        whether the allegations, if true, would constitute a violation of this Policy. If the allegations
        presented, even if true, would not constitute a violation, the EEO Division will proceed with one
        of the options set forth in section XII of this Policy, Other Options for Resolution of Complaints.

        In cases where the allegations, if true, describe conduct that would constitute a violation of this
        Policy, the EEO Division will assign the matter a case number and initiate an investigation. The
        EEO Officer or his or her designee shall direct the investigation of all complaints.2

        Allegations of conduct that violates the Violence in the Workplace Policy which are included in
        complaints filed pursuant to this Policy shall be investigated contemporaneously. Accordingly,
        any investigation report prepared pursuant to this Policy shall address all relevant policies.


                b. Duty to cooperate
        All employees, including managers and supervisors, shall cooperate with EEO Division staff and
        departmental EEO Liaisons in the course of an investigation under this Policy. Failure to
        cooperate may subject an employee to discipline, as stated in the City of Chicago Personnel
        Rules.

        In cases where the person making the complaint chooses not to pursue the matter or fails to
        cooperate with the EEO Division, the Division may nevertheless proceed with an investigation in
        order to determine if this Policy has been violated.

        Any employee who knowingly makes a false accusation of discrimination, harassment or
        retaliation or knowingly provides false information in the course of an investigation, may be
        subject to discipline. A complaint made in good faith, even if found to be unsubstantiated, will
        not be considered a false accusation.

                c. Investigation Reports
        When the investigation is complete, the EEO Officer will prepare an Investigation Report
        containing a summary of the evidence, and a finding of whether a Policy violation has occurred.
        The report will state whether the allegations are “sustained” or “unsustained.” In instances
        where the EEO Officer finds that the allegations are sustained, the Investigative Report shall
        indicate the specific portion of the Policy and related section of the Personnel Rules that have
        been violated, and shall make a recommendation of discipline to the relevant department.

        All Investigation Reports will be sent to the relevant Department Head(s) with a copy to the
        departmental EEO liaison(s). In sustained cases, the Investigation Report will also be submitted
        to the Office of the Corporation Counsel and to the Commissioner of the Department of Human
        Resources.




 2
     The EEO Officer may delegate certain procedures established in this Policy to an EEO Investigator.

                                                                                                           5



                                                                                  DOE.DEF.000270
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 52 of 104 PageID #:3122


            d. Notification of parties
    The EEO Officer shall provide written notification to the complaining party (“Complainant”) and
    the accused party (“Respondent”) advising them of the outcome of the investigation. The
    departmental EEO Liaisons will be copied on this notification. The notification will not include
    the recommended discipline in sustained cases.

            e. Departmental Response
    Within 30 days of receiving an Investigation Report making a sustained finding, the Department
    Head will advise the EEO Officer in writing of the actions taken by the department. The
    Department Head will indicate whether he or she has followed the recommendation stated in
    the report, taken some other action or taken no action.

            f. Confidentiality
    All complaints and investigations will be kept confidential, to the extent possible. However, in
    certain circumstances the EEO Division is required by law to disclose information related to an
    investigation.

    In order to maintain confidentiality, the EEO Division may limit the distribution of the
    Investigation Report and the investigative file. In sustained cases, the Division will provide a
    copy of the Investigation Report to the Respondent, upon Respondent’s request.


 XII. Other Options for Resolution of Complaints
              a. Referral to the department
     If the EEO Officer determines that the allegations of the complaint, even if true, would not
     violate this Policy, but describe conduct that may be of concern to the department, the
     complaint will be forwarded to the EEO Liaison for further review by the department.

              b. Referral to the Inspector General’s Office
    If the allegations of a complaint describe conduct that is not covered by this Policy, but if true,
    may constitute other misconduct, the EEO Officer will advise the City of Chicago Office of
    Inspector General (“OIG”) in writing.

            c. Other alternatives, as appropriate
    In appropriate situations, the Diversity and EEO Division will work with departments to address
    complaints through mediation, counseling, providing written guidance, or other courses of
    action as determined by the EEO Officer.

            d. Complaints against City vendors
    In cases alleging inappropriate conduct by individuals employed by City vendors or contractors,
    the EEO Officer will assist the department and affected City employees to be sure that any
    necessary mitigating actions are taken, although the Division’s authority with respect to non-
    City employees may be limited.




                                                                                                          6



                                                                          DOE.DEF.000271
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 53 of 104 PageID #:3123


    XIII. Complaints concerning the Chicago Police Department or the Chicago Fire Department
            Complaints concerning employees of the Chicago Police Department or the Chicago Fire
            Department must be made in accordance with the General Orders in effect in those
            departments.

   XIV. Complaints involving members of the public
        Complaints by members of the public alleging that a City employee acting in the scope of his
        or her employment has engaged in conduct that may violate this Policy should be made to the
        Office of the Inspector General. The EEO Division will refer such complaints to the OIG in
        writing.

         A City employee who believes that he or she has been subjected to discrimination or
         harassment by a member of the public may report such conduct to the Chicago Commission
         on Human Relations or to any agency having authority to address such complaints.

    XV. Penalties

           Employees found to be in violation of this Policy will be subject to discipline, up to and
           including discharge.

   XVI. Contacting the Diversity and EEO Division

Employees may contact the Diversity and EEO Division in person, by email or by phone, using the
contact information below. Our office hours are 8:30 a.m. to 4:30 p.m.

       City of Chicago Department of Human Resources
       Diversity and Equal Employment Opportunity Division
       121 N. LaSalle Street, Room 1100
       Chicago, IL 60602
       Phone (312)744-4224
       Facsimile (312) 744-1521
       TTY (312)744-5035
       Email eeodiversity@cityofchicago.org




                                                                                                   7



                                                                       DOE.DEF.000272
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 54 of 104 PageID #:3124




     DECLARATION OF MARY SHERIDAN
                               EXHIBIT 7
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 55 of 104 PageID #:3125


               GENERAL ORDER                                                                    13-011
                                                                                       April 17, 2013



 SUBJECT: INVESTIGATION/DISCIPLINARY PROCEDURES
 I.       PURPOSE

          This Order:

          A.       re-defines the Department's policy on investigation/disciplinary procedures;

          B.       rescinds General Order 01-001; and

          C.       becomes effective immediately.

 II.      SCOPE

          A.       The investigation procedures set forth in this General Order do not apply to any
                   conduct addressed in the City of Chicago Diversity and Equal Employment
                   Opportunity Policy (the “City EEO Policy”) including discrimination, sexual
                   harassment, other forms of harassment, retaliation, and any conduct which may be
                   covered by the City EEO Policy in the future.

          B.       Investigations relating to discrimination, sexual harassment, other forms of
                   harassment and retaliation are governed by the City EEO Policy, which has been
                   expressly adopted by the Chicago Fire Department (CFD). A copy of the City
                   EEO      Policy     is    available    through     General   Order     13-006,
                   Discrimination/Harassment Investigation Policy and Procedures.

          C.       Complaints relating to conduct arising under the City EEO Policy can be made to
                   CFD supervisors, CFD’s EEO Liaison (Deputy Commissioner of CFD Human
                   Resources), or the City of Chicago’s Department of Human Resources.

                   1.     Any complaints of discrimination, harassment or retaliation must be
                          promptly forwarded by any CFD supervisor to the City of Chicago’s
                          Equal Employment Opportunity Office or the Department of Human
                          Resources or through the appropriate union procedure.

                   2.     Liaisons must also promptly report any conduct which may constitute
                          discrimination, harassment or retaliation promptly, even if such conduct is
                          not the subject of a formal complaint.




 General Order 13-011                                                                 Page 1 of 10


                                                                        DOE.DEF.000273
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 56 of 104 PageID #:3126

III.     INTRODUCTION

         A.       The Department will assign investigations to appropriate Department personnel,
                  which may or may not include the Internal Affairs Division (IAD).

         B.       TIME SPAN

                  It is encouraged that all investigations be completed in a thorough and timely
                  manner. A delay in completing investigations shall not, in and of itself, result in
                  the nullification or reduction of the employer's pending disciplinary action.

         C.       INVESTIGATION REVIEW NUMBER

                  1.     An Investigation Review Number (IR Number) will continue to be used to
                         maintain control of the disciplinary procedure.

                  2.     In each instance that a department employee is accused of a violation of
                         the Code of Professional Conduct, Rules and Regulations, Practices and
                         Procedures of the Chicago Fire Department, or other departmental
                         regulations, an IR Number will be obtained from the Internal Affairs
                         Division (IAD) or from the Fire Alarm Office, Office of Emergency
                         Management and Communications (OEMC).

IV.      PROCEDURES

         A.       ALLEGED VIOLATION(S) OF CODE OF PROFESSIONAL CONDUCT,
                  RULES AND REGULATIONS, PRACTICES AND PROCEDURES

                  Step 1. When an alleged violation of the Code of Professional Conduct, Rules
                          and Regulations, Practices and Procedures of the Chicago Fire
                          Department has occurred, the accused will be verbally advised of the
                          allegation(s) against him/her and that there will be an investigation into
                          said violation(s). The supervisor of the accused employee shall inform
                          his/her appropriate supervisor of the alleged violation(s) and subsequent
                          investigation.

                  Step 2. The accused employee's appropriate supervisor shall obtain an IR
                          Number by calling the Internal Affairs Division (IAD) between 0800
                          and 1600 hours on Monday through Friday by dialing 312-745-
                          3888/Marshal Line #9463. After 1600 hours on Monday through Friday,
                          and on Saturday, Sunday, or a holiday, the IR Number will be obtained
                          from the OEMC by dialing 312-746-9500/9600 or Marshal Line #0. The
                          IR Number, when obtained, will be written on a Form #903 (Allegations
                          of Violations) in the space provided. Include the IR Number on the top
                          right hand side of the page on ALL documents submitted.




General Order 13-011                                                                 Page 2 of 10


                                                                        DOE.DEF.000274
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 57 of 104 PageID #:3127

                  Step 3. The accused employee's appropriate supervisor shall prepare the
                          Allegations of Violations (Form #903) which will answer the questions:
                          who, what, when and where, listing any and all witnesses in the space
                          provided. The sections of the Code of Professional Conduct, Rules and
                          Regulations, Practices and Procedures allegedly violated shall NOT be
                          listed on the Form #903. The Form #903 should be brief and to the
                          point. A Form #2/2A should be utilized by the appropriate supervisor if
                          more explicit details need to be made part of the investigation and
                          included in the file.

                  Step 4. The accused employee's appropriate supervisor shall give a copy of the
                          Allegations of Violations (Form #903) to the accused and advise the
                          accused that he/she has seventy-two (72) hours (96 hours for EMS
                          personnel) to submit a written Statement of Facts on a Form 2/2A. The
                          accused Statement of Facts will then become a permanent part of the
                          investigation file. The employee may choose not to make a statement
                          which must be indicated on a Form #2/2A and will serve as the
                          Statement of Facts. If the employee does not submit a Statement of Facts
                          as required within 72/96 hours, the Department shall proceed with the
                          investigation based upon available information.

NOTE: The accused, upon request, shall be entitled to union representation during the course
of the investigative interview process. The right to union representation does not apply to routine
situations involving instruction, training, direction to or correction of an employee, questioning,
or informative counseling of an employee in the normal course of operations.

NOTE: If the appropriate supervisor cannot serve allegations or charges to the accused due to
the accused being laid-up or on administrative leave etc., all paperwork is to be directed to the
Discipline Officer who, in conjunction with the CFD Human Resources Division, will serve all
notices to the accused. This does NOT preclude the District/Division from continuing the
investigation. The Discipline Officer will serve only as a medium for paperwork to be routed to
the accused.

                  Step 5. The accused employee's appropriate supervisor shall secure a written
                          statement on a Form #2/2A from ALL witnesses listed on the Form
                          #903. Any employee who is listed as a witness shall provide a statement
                          which will be included as part of the investigation. Witnesses are not
                          limited to those listed on the Form #903.

NOTE: Due to furloughs, Daley days, etc., every attempt must be made by the accused
employee's appropriate supervisor to collect witness statements during the tour of duty on which
the alleged violation(s) occurred. An exception is made when the department is made aware of
the violation(s) at a later date.

                  Step 6. An investigation by the appropriate superior officer shall be conducted.
                          He/she shall review the Allegations of Violations, Statement of Facts by
                          the accused, witness statements, and any other pertinent information. A
                          Form #2/2A shall be submitted by the superior officer who shall include
                          a summary of statements made by all individuals and a conclusion as to
                          the facts of the incident. The superior officer's statement must be
                          included as part of the investigation file.

General Order 13-011                                                               Page 3 of 10


                                                                      DOE.DEF.000275
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 58 of 104 PageID #:3128

                  Step 7. The Allegations of Violations (Form #903), Statement of Facts from the
                          accused,      witness     statement(s),       the      superior  officer's
                          investigation/statement, and all other pertinent information will now be
                          forwarded to the appropriate Assistant Deputy Fire Commissioner,
                          District Chief, or Deputy Chief Paramedic (ADFC/DC/DCP) who will
                          review the investigation file and determine if the allegations are
                          sustained or not sustained and if discipline is to be recommended. At this
                          time the Discipline Routing Sheet (Form #912) shall be prepared and
                          added to the investigation file. The Discipline Routing Sheet will serve
                          as a cover page.

         B.       ALLEGATION(S) NOT SUSTAINED/UNFOUNDED (Form #906 request)

                  Step 1. If the allegation is determined to be not-sustained/unfounded, the
                          ADFC/DC/DCP shall summarize the investigation (Form #2A) to
                          include the reason for not sustaining the allegation(s).

                  Step 2. The ADFC/DC/DCP shall submit a copy of the entire investigation file
                          directly to the Discipline Officer for review. The original file shall be
                          retained pending a decision by the Discipline Officer.

                  Step 3. The Discipline Officer shall review the investigation and
                          recommendation to not-sustain being made by the ADFC/DC/DCP.
                          Upon concluding that the investigation is not-sustained/unfounded, the
                          Discipline Officer shall send his/her recommendation back to the
                          originating ADFC/DC/DCP with instruction to issue a CFD Form #906
                          to the accused.

                  Step 4. After reviewing the Discipline Officer’s recommendation, the
                          ADFC/DC/DCP shall issue a Form #906 (case not-sustained/unfounded)
                          to the accused.

                           - The completed investigation file (original) shall then be forwarded to
                             the Discipline Officer and retained by IAD.

                           - A copy of the completed Form #906 shall also be forwarded to the
                             Discipline Officer. The investigation is now closed.

NOTE: Negative drug tests (Vehicle Accidents Only) can be immediately non-sustained (Form
#906) by the ADFC/DC/DCP (this does not apply to separate IR Numbers secured for
subsequent or related violations). Forward a copy of the completed Form #906 to the Discipline
Officer.

NOTE: The Discipline Officer may disapprove a Form #906 request by the ADFC/DC/DCP.
Should this occur, a directive will be sent back to the originating district instructing that the
investigation continue.

         C.       ALLEGATION(S) SUSTAINED

                  Step 1. If the allegation is sustained, the ADFC/DC/DCP shall determine the
                          proper sections of the Code of Professional Conduct, Rules and

General Order 13-011                                                                 Page 4 of 10


                                                                        DOE.DEF.000276
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 59 of 104 PageID #:3129

                           Regulations, Practices and Procedures or other department written
                           regulations which were violated by the accused. The proper
                           charges/specifications shall be prepared in duplicate on a Form #2A,
                           addressed to the Bureau Commander and placed in the investigation
                           packet.


                  Step 2. A copy of the charges/specifications and if appropriate, a Dock Notice
                          (Form #907), shall be served to the accused who shall sign a Receipt of
                          Charges (Form #913) acknowledging receipt of same. The original
                          documents shall become part of the investigation file.

NOTE: If appropriate, a Dock Notice (Form #907) shall be prepared in triplicate, one (1) copy
placed in the investigation file, one (1) copy given to the accused, and the original copy
forwarded through the chain of command to the Discipline Officer for approval by the
appropriate Bureau Commander. Upon approval, the original Dock Notice will be forwarded to
CFD Human Resources.

                  Step 3. Charges/Specifications served shall be recorded in the company journal
                          and the signed Receipt of Charges returned to the ADFC/DC/DCP. The
                          Receipt of Charges shall then be placed in the investigation file, along
                          with the original charges served.

                  Step 4. The ADFC/DC/DCP will review and then summarize the investigation
                          utilizing a Form #2A. Upon completion, the entire investigation file will
                          be forwarded to the Discipline Officer. This summarization shall include
                          the reason for finding the case sustained, and conclude with a
                          recommendation to the Discipline Officer that “appropriate discipline”
                          be imposed.

NOTE: To obtain prior related discipline, it will no longer be necessary for the ADFC/DC/DCP
to forward the investigation file to IAD upon completion of the investigation. The file will now
be forwarded directly to the Discipline Officer. The Discipline Officer will contact IAD for prior
related discipline as necessary. The ADFC/DC/DCP may contact the Discipline Officer at any
time during normal business hours to discuss the accused past discipline history if needed.

         D.       Upon forwarding the investigation file to the Discipline Officer, the file should
                  contain the following documents:

                  1.     Routing Sheet (Form #912)
                  2.     Allegations of Violations of the Code of Professional Conduct, Rules and
                         Regulations, Practices and Procedures (Form #903)
                  3.     Statement of Facts from accused (Form #2/2A)
                  4.     Witness statement(s) (Form #2/2A)
                  5.     Investigation/summary reports by appropriate superior officer(s) (Form
                         2/2A)
                  6.     Charges/specifications (Form #2A)
                  7.     Receipt of Charges (Form #913)
                  8.     Dock Notice (if appropriate) (Form # 907)
                  9.     Any additional documents related to the investigation


General Order 13-011                                                                Page 5 of 10


                                                                       DOE.DEF.000277
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 60 of 104 PageID #:3130

                  10.   ADFC/DC/DCP summarization and recommendation for “appropriate
                        discipline” (Form 2A)

         E.       The Discipline Officer will check the investigation file for completeness and
                  accuracy and make a determination of discipline to be imposed.

         F.       DISCIPLINE OFFICER RECOMMENDATIONS:
                  FORM #906 (UNFOUNDED/NOT-SUSTAINED), ORAL/WRITTEN
                  REPRIMANDS, SUSPENSION/TERMINATION

                  1.     FORM #906 (Unfounded/Not-sustained)

                         a.     If an investigation is determined by the Discipline Officer to be
                                unfounded/not-sustained, a Form #2A will be issued along with the
                                investigation file to the originating ADFC/DC/DCP with a
                                directive to issue a Form #906 to the accused.

                         b.     When completed, the Discipline Officer shall forward the
                                investigation file to IAD to close the investigation.

                  2.     ORAL/WRITTEN REPRIMANDS

                         a.     If the determination is made by the Discipline Officer to issue the
                                accused an oral or written reprimand, a memorandum will be sent
                                to the ADFC/DC/DCP from the Discipline Officer to conduct a
                                Notification Review meeting with the accused (see Notification
                                Review Procedures).

                         b.    The ADFC/DC/DCP will schedule a Notification Review meeting
                               with the accused utilizing Form #909 (Schedule of Notification
                               Review).

                  3.     SUSPENSION/TERMINATION

                         a.    The ADFC/DC/DCP requests that the Discipline Officer issue
                               appropriate discipline to the accused. Based on the severity of the
                               charges in the investigation and the disciplinary history of the
                               accused, the Discipline Officer will determine the discipline to be
                               imposed. The Discipline Officer may determine the appropriate
                               discipline to be that of an oral reprimand, written reprimand or any
                               form of discipline up to and including termination (discharge).

                         b.     When the Discipline Officer determines that a suspension or
                                termination is the discipline to be imposed, a recommendation is
                                written to the employee's Bureau Commander summarizing the
                                investigation and requesting that the Bureau Commander review
                                the recommended discipline.

                                i.     Notification Review paperwork is then prepared by the
                                       Discipline Officer and sent to the CFD Human Resources
                                       Division, IAD or the ADFC/DC/DCP who originated the
                                       investigation.
General Order 13-011                                                                Page 6 of 10


                                                                       DOE.DEF.000278
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 61 of 104 PageID #:3131

         G.       NOTIFICATION REVIEW PROCEDURE

                  1.   Prior to taking any final disciplinary action, the department shall notify the
                       accused of the contemplated discipline to be imposed.

                  2.   When possible, the accused shall be notified one (1) work day in advance
                       of a notification review meeting utilizing Form #909 (Schedule of
                       Notification Review).

                  3.   At the notification review meeting, the accused will be informed of the
                       reasons for the contemplated disciplinary action and shall be provided
                       with the following documents:

                       a.     Disciplinary Officer's Recommendation (Form #2/A)
                       b.     Allegations of Violations (Form #903)
                       c.     Employee's initial Statement of Facts (Form #2/2A)
                       d.     Statement of Charges and Specifications (Form 2/2A)
                       e.     Acknowledgment of Notification Review (Form #908)
                       f.     Prior related discipline (if applicable)

NOTE:       The Discipline Officer will assemble and provide these documents to the
District/Division. The employee shall be entitled to secure his/her own union representation at
the notification review meeting. It is the sole responsibility of the employee to obtain this
representation.

                  4.   The accused shall be given the opportunity to rebut the reasons for
                       imposed discipline within seventy-two (72) hours (96 hours for E.M.S.
                       personnel) from the date of the Notification Review meeting by submitting
                       a rebuttal in writing, through the chain of command, to the Chief Officer
                       or supervisor who conducted the review.

                       a.       If an employee does not submit a rebuttal within the allotted
                                time, the employer will continue to process the original
                                recommendation made by the Discipline Officer.

                       b.       Employees shall sign the Form #908 (Acknowledgment of
                                Notification Review) at the Notification Review meeting.

                       Step 1. Upon completion of the Notification Review meeting, and after
                               72/96 hours (or whenever the employee's rebuttal is received
                               prior to 72/96 hours), the Form #909 (Schedule of Notification
                               Review), Form #908 (Acknowledgment of Notification Review),
                               Form #912 (updated Routing Sheet), and the rebuttal (if any)
                               shall be returned to the Discipline Officer for continued
                               processing.




General Order 13-011                                                                 Page 7 of 10


                                                                       DOE.DEF.000279
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 62 of 104 PageID #:3132

                       Step 2. When the Discipline Officer receives a rebuttal from the accused
                               member, the rebuttal shall be reviewed for new information or
                               mitigating circumstances which were not previously revealed in
                               the investigation. A change in the original discipline
                               recommended will necessitate a second Notification Review with
                               the accused and a second rebuttal period. If no change in
                               discipline is determined by the Discipline Officer, the original
                               discipline recommended will be imposed. The ADFC/DC/DCP
                               will be notified, per a memorandum, of the discipline
                               determination made by the Discipline Officer.

NOTE: For cases of an Oral or Written reprimand WITH a rebuttal, the ADFC/DC/DCP must
send the rebuttal to the Discipline Officer for review, along with the updated Routing Sheet
(Form #912), Form #909, and the Form #908. Upon review of the rebuttal by the Discipline
Officer, a memorandum will be sent to the originating District/Division, notifying the
ADFC/DC/DCP of any possible change in the original discipline recommendation. A change in
the original recommendation will necessitate a second Notification Review and rebuttal period.
If there is no change in the original discipline recommended, the district shall serve the final
discipline to the accused utilizing Form #911 (Oral Reprimand) or Form #900 (Written
Reprimand). The entire investigation file shall be forwarded to the Discipline Officer and
retained by IAD. A copy of the final discipline being imposed (Form #911 or Form #900) shall
also be sent to the Discipline Officer who will close the investigation.

NOTE: For cases of an Oral or Written reprimand WITHOUT a rebuttal, the ADFC/DC/DCP
may serve final discipline to the accused (Form #911/#900) after the allotted 72/96 hour rebuttal
period has ended (or immediately if the accused waives his/her right to rebuttal), with the prior
approval of the Discipline Officer.

Once served, the ADFC/DC/DCP shall forward the original investigation file and a copy of the
final discipline to the Discipline Officer. The investigation is now closed.

                       Step 3. Discipline investigations which result in suspension or
                               termination will require the investigation to continue and cause
                               the initiation of a Personnel Action Request Form (Form
                               #996/997) which will be prepared by the Discipline Officer.

                       Step 4. The complete investigation file and the Personnel Action
                               Request Form will be forwarded to the Fire Commissioner who
                               will make the final determination as to the discipline to be
                               imposed.

                       Step 5. The investigation file will then be returned to the Discipline
                               Officer by the Fire Commissioner to record final discipline. A
                               change in discipline made by the Fire Commissioner would
                               necessitate a second Notification Review and rebuttal period.

                       Step 6. The completed Form #996/997 is then forwarded to the CFD
                               Human Resources Division. The Deputy Commissioner of CFD
                               Human Resources shall prepare a Suspension Notice (Form
                               #901) for all cases of suspension.


General Order 13-011                                                              Page 8 of 10


                                                                     DOE.DEF.000280
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 63 of 104 PageID #:3133

NOTE: In a termination case, the accused will receive written notification from the CFD
Human Resources Division informing the accused of his/her termination (discharge) from the
department. A copy of this written notification will be sent to the Discipline Officer.

                        Step 7. The Suspension Notice will be forwarded to the ADFC/DC/DCP
                                (originating District) who, along with the CFD Human Resources
                                Division, will determine the dates of suspension.

                        Step 8. The final discipline will be delivered to the employee and a
                                notation regarding suspension/discharge date(s) will be entered
                                into the company journal.

                        Step 9. The Suspension Notice, indicating the dates of suspension, shall
                                be returned to the CFD Human Resources Division addressed to
                                the Deputy Commissioner of CFD Human Resources.

                        Step 10. The Deputy Commissioner of CFD Human Resources shall send
                                 a notice of the pending suspension to the Payroll Division.

                        Step 11. A copy of the Suspension Notice (Form #901) shall be sent to the
                                 appropriate persons listed on the Form #901 to close the
                                 investigation.

                        Step 12. All completed discipline files will be forwarded to the Discipline
                                 Officer and retained by IAD. The ADFC/DC/DCP may choose
                                 to retain a copy of the completed investigation for file.

V.       FORMS TO BE USED IN THE DISCIPLINARY PROCEDURE:

         A.       FD #2/2A

                  1.    Charges and Specifications
                  2.    Statement of Facts from the accused
                  3.    Statement of Facts from witnesses (if any)
                  4.    Superior Officer(s) investigation (summary)
                  5.    ADFC/DC/DCP summation and recommendation for appropriate
                        discipline

         B.       FD #900       Written Reprimand
         C.       FD #901       Suspension Notice
         D.       FD #903       Allegations of Violations
         E.       FD #906       Charges Not-Sustained/Unfounded
         F.       FD #907       Dock Notice
         G.       FD #908       Acknowledgment of Notification Review
         H.       FD #909       Schedule of Notification Review
         I.       FD #911       Oral Reprimand
         J.       FD #912       Disciplinary Routing Sheet
         K.       FD #913       Receipt of Charges
         L.       FD #996/997   Personnel Action Request Form



General Order 13-011                                                               Page 9 of 10


                                                                      DOE.DEF.000281
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 64 of 104 PageID #:3134

   VI.      RESPONSIBILITIES

            It is the responsibility of all employees to be familiar with this order and its
            implementation.


   APPROVED:



   José A. Santiago
   Fire Commissioner

   TO BE READ AT FOUR ROLL CALLS AND POSTED

   Distribution: B




   General Order 13-011                                                                    Page 10 of 10


                                                                         DOE.DEF.000282
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 65 of 104 PageID #:3135




                               CHICAGO FIRE DEPARTMENT

                                                                                    I.R. No. _______

                                     WRITTEN REPRIMAND


Employee:                                                                 S.S.N.

File#                  District/Division:            Assignment:                    Plt.:

Date of
Violation                          Time:             Location:

This is to inform you that you are reprimanded according to the provisions of the Code of
Professional Conduct, Rules and Regulations, Practices and Procedures or other regulations of
the Chicago Fire Department.

The cause of the reprimand is:




This action was in violation of:




A repetition of the above violation(s) may result in further disciplinary action.


                                                   ADFC/DC/DCP                                 Date



                                                   Employee Signature                         Date



                                                   Witness Signature                           Date
Distribution: Employee
         I.R. File
         Human Resources Division                                                   F.D. 900
         Discipline Office                                                          Revised 4/5/13




                                                                       DOE.DEF.000283
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 66 of 104 PageID #:3136




                                 CHICAGO FIRE DEPARTMENT

                                                                               I.R. No. _______

                                     SUSPENSION NOTICE


Employee:                                                             S.S.N.

File#                   District/Division:      Assignment:                    Plt.:

Rank/Job Title:


By Order of the Fire Commissioner you are hereby suspended for

calendar days, effective at                               hours, on

You are to return to work on

The cause of suspension is:




This action is a violation of:




                                               Received by:



Deputy Commissioner                            Employee Signature                         Date
CFD Human Resources


                                               Witness Signature                          Date
Distribution:
    Employee
    ADFC/DC/DCP
    Human Resources Division
    Local #2                                                                   F.D. 901
    Labor/Employee Relations                                                   Revised 4/5/13




                                                                   DOE.DEF.000284
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 67 of 104 PageID #:3137




                              CHICAGO FIRE DEPARTMENT

                                                                               I.R. No. _______

                             ALLEGATIONS OF VIOLATIONS

TO:            ADFC/DC/DCP

FROM:

DATE:

SUBJECT:       Allegations of violations of the Code of Professional Conduct, Rules and
               Regulations, Practices and Procedures or other regulations of the Chicago Fire
               Department


Employee:                                                             S.S.N.

File#                 District/Division:         Assignment:                     Plt.:

Rank/Job
Title:

Date of Violation:                    Time:          Location:

Narrative: (Who, What, When, Where)

Witnesses of violation(s),
please list: Must receive Form #2              Officer/Company                            Date
from all witnesses


                                               BC/FO                                     Date



                                               ADFC/DC/DCP                               Date



Signature:                                                             Date:
Statement of Facts to be returned within 72 hours (96 hours for EMS Personnel)
Distribution: Accused                                                          F.D. 903
              I.R. File                                                        Revised 4/5/13




                                                                   DOE.DEF.000285
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 68 of 104 PageID #:3138




                              CHICAGO FIRE DEPARTMENT

                                                                                 I.R. No. _______

   INVESTIGATION OF VIOLATIONS OF CODE OF PROFESSIONAL CONDUCT,
                        RULES/REGULATIONS

TO:

FROM:

Please be advised you have been the subject of an investigation by this office. The results of this
investigation have disclosed that the allegation(s) concerning you has/have been classified as
not- sustained / unfounded. (Circle one)




Signature/Rank (officer)                          Date




Received by: (accused)                            Date




Distribution: Employee
         I.R. File                                                               F.D. 906
         Discipline Office                                                       Revised 4/5/13




                                                                      DOE.DEF.000286
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 69 of 104 PageID #:3139




                                  CHICAGO FIRE DEPARTMENT

                                                                             I.R. No. _______

                                         DOCK NOTICE

TO:              Deputy Fire Commissioner

FROM:

SUBJECT:         DOCK

Employee:                                                           S.S.N.

File#                   District/Division:       Assignment:                 Plt.:

Rank/Job Title

You are hereby requested to dock the above named employee for absence form duty:

At:                                                       Hours on:
                         (Time)                                                 (Date)

Through:                                                  Hours on:
                              (Time)                                            (Date)

Total Hours to be docked for pay purposes are                  hours.

The cause for this dock is:




                                                ADFC/DC/DCP                              Date

Approval: Bureau Deputy Fire Commissioner

Distribution:
    Original to Bureau Commander
    Employee                                                                 F.D. 907
    I.R. File (if applicable)                                                Revised 4/5/13




                                                                 DOE.DEF.000287
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 70 of 104 PageID #:3140




                       CHICAGO FIRE DEPARTMENT

                                                                            IR. NO.

                     ACKNOWLEDGMENT OF NOTIFICATION REVIEW
                           AND RECEIPT OF DOCUMENTS

THE UNDERSIGNED HEREBY ACKNOWLEDGES THAT WITH REGARD TO THE FOLLOWING
INCIDENT, HE/SHE HAS RECEIVED NOTIFICATION OF THE RECOMMENDED DISCIPLINE.
DISCIPLINARY RECOMMENDATIONS OF SUSPENSION/DISCHARGE WILL BE FORWARDED
TO THE FIRE COMMISSIONER FOR FINAL APPROVAL AND SUBSEQUENT IMPOSITION.
EMPLOYEE:                                                      FILE NO.:
DISTRICT/DIVISION:                               Assignment:               PLT.
DATE OF INCIDENT:
CHARGES:
RECOMMENDED DISCIPLINE:
PURPOSE OF THIS REVIEW IS TO PROVIDE NOTICE OF THE RECOMMENDED DISCIPLINE
AND TO ALLOW REBUTTAL IF MEMBER SO ELECTS. REBUTTAL WILL BE PRINTED/TYPED
ON A FORM #2/FORM #2A, TO BE SUBMITTED WITHIN 72 HOURS OF THE DATE AND TIME
OF NOTIFICATION REVIEW.
DATE OF NOTIFICATION:
DATE PERIOD FOR REBUTTAL ENDS:


                                             EMPLOYEE

                                             UNION REPRESENTATIVE

                                            NOTIFICATION REVIEW OFFICER
******************************************************************************
I ALSO ACKNOWLEDGE RECEIPT OF THE FOLLOWING DOCUMENTS
      ALLEGATIONS OF VIOLATIONS (FORM #903)
      STATEMENT OF CHARGES AND SPECIFICATIONS
      EMPLOYEE'S INITIAL STATEMENT OF FACTS
      DISCIPLINARY OFFICERS RECOMMENDATION
      PERTINENT PAST DISCIPLINE (COPIES OF FINAL DISCIPLINE)


                                     SIGNATURE OF EMPLOYEE                  DATE
DISTRIBUTION:
EMPLOYEE/I.R. FILE                                               F.D. 908 REVISED 4/5/13




                                                               DOE.DEF.000288
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 71 of 104 PageID #:3141




                              CHICAGO FIRE DEPARTMENT

                                                                                  I.R. No. _______

                         SCHEDULE OF NOTIFICATION REVIEW

TO:

FROM:

This is to inform you that a notification review is scheduled for the following date and time:

DATE:

TIME:

LOCATION:

The company officer will enter the above date and time in the company journal.

Company                                                  Journal page number

Please be advised that you are entitled to union representation at this notification review meeting.
It is your responsibility to make notification to the union if you choose to be represented.




                                                   Name of serving officer / Rank                Date



                                                   Received by: Accused                       Date



Distribution: Accused                                                             F.D. 909
         I.R. File                                                                Revised 4/5/13




                                                                       DOE.DEF.000289
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 72 of 104 PageID #:3142




                               CHICAGO FIRE DEPARTMENT

                                                                                    I.R. No. _______

                                       ORAL REPRIMAND


Employee:                                                                 S.S.N.

File#                  District/Division:            Assignment:                    Plt.:

Date of
Violation                          Time:             Location:

This is to inform you that you are reprimanded according to the provisions of the Code of
Professional Conduct, Rules and Regulations, Practices and Procedures or other regulations of
the Chicago Fire Department.

The cause of the reprimand is:




This action was in violation of:




A repetition of the above violation(s) may result in further disciplinary action.


                                                   ADFC/DC/DCP                                 Date



                                                   Employee Signature                         Date



                                                   Witness Signature                           Date
Distribution: Employee
         I.R. File
         CFD Human Resources Division                                               F.D. 911
         Discipline Officer                                                         Revised 4/5/13




                                                                       DOE.DEF.000290
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 73 of 104 PageID #:3143


                                      INVESTIGATIVE REVIEW
                                         ROUTING SHEET

DATE:                                                                   I.R. NUMBER:
EMPLOYEE:                                        RANK:                   FILE NUMBER:
ASSIGNMENT:                            DISTRICT/DIVISION:                  BATTALION/AREA:
PLATOON:                      DALEY:                               FURLOUGHS

                                                                               DATE:       BY WHOM:

1.  Date of Incident / Name of Accused
2.  I.R. Number Obtained
3.  FD-903 (Allegations) Completed/Served
4.  Statement of Accused Submitted (required)
5.  BC/FC Investigation Completed
6.  DDC/ADCP Investigation Completed
7.  ADFC/DC/DCP Summation Completed
8.  Charges Prepared by ADFC/DC/DCP
9.  Dock Form #907 Completed (if required)
10. Charges Served to Accused
11. Receipt of Charges (FD-913) Recorded in Company Journal
12. File Prepared and Forwarded to Discipline Officer
13. File Received and Recorded by Discipline Officer
14. Review and Recommendation by Discipline Officer
15.  Approval by Deputy Fire Commissioner
16. File Forwarded to DDC/ADCP (via ADFC/DC/DCP)
    for Notification Review
17. Notification Review Held With Accused
18. Rebuttal Submitted by Accused........None Submitted (circle)
19. File Returned to Discipline Office
20. Form #997 Prepared by Discipline Officer & forwarded
    to Fire Commissioner
21. File Returned to Discipline Officer by Fire Commissioner
22. File Forwarded to CFD Human Resources
23. Final Discipline to DDC/ADCP (via ADFC/DC/DCP)
24. Final Discipline to Accused: FD-901 (Suspension),
    FD-900 (Written Reprimand) or FD-911 (Oral Reprimand)
25. Notice Returned to CFD Human Resources (FD-901 Only)
26. Notice Returned to Discipline Officer (FD-900/FD-911 Only)
27. FD-906 Prepared (if Not Sustained or Unfounded)
28. FD-906 Served to the Accused (Copy to Discipline Officer)
29. File Closed by Discipline Officer
30. Investigative File to IAD (Original Paperwork)
Remarks:



                                                                                   F.D. 912 Revised 4/5/13




                                                                          DOE.DEF.000291
 Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 74 of 104 PageID #:3144




                             CHICAGO FIRE DEPARTMENT

                                                                             I.R. No. _______

                                 RECEIPT OF CHARGES

I hereby acknowledge that I have received a copy of charges against me. I understand that this
acknowledgment does not constitute an admission relative to said charges.



                                                Employee Signature                       Date



Charges served by:                              Signature                               Date



                                                Rank



Witness:                                        Witness signature                        Date



                                                Rank



                                                Assignment of witness



Receipt of charges to the above must be recorded in company journal.

Company number:                                        Journal page number




Distribution: Employee                                                               F.D. 913
         I.R. File                                                             Revised 4-5-13




                                                                    DOE.DEF.000292
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 75 of 104 PageID #:3145




                                      CHICAGO FIRE DEPARTMENT
                                           PERSONNEL ACTION

Name                                                       Soc. Sec. No.                               File No.
Job Title                                 Title Code                       Grade                           Badge
Unit                                              Bureau                                    Plat / Daley
Cont. Serv. Date                      Seniority                Birth Date                      Sex         Race
Home Address                                                      Zip               Home Phone
Detailed to Unit                                               Bureau                       Detail Date
Marital Status                   Spouse's Name                         Employee's Previous Name

            TYPE OF ACTION                    Effective                        Hours on

         Resignation                                                                         New Hire
         Age and Service                                                                     Transfer into Department
         Compulsory Retirement                                                               Reinstatement
         Death                                                                               Promotion
         Discharged (Charges)                                                                Reinstatement to
         Leave of Absence                                                                    Career Service Rank
         Dock in Pay                                                                         Title Change Only
         Suspension (Number of Calendar Days)                                                Name Change
         Extension of Leave                                                                  Other
                                                       REMARKS




(For Suspension Only) Incident Date                                                I.R. #

□      Recommended           □   Submitted for                     □     Approved                □    Disapproved
       Approval                  Processing


Deputy Commissioner                           Date                 Fire Commissioner
CFD Human Resources
xc: Commissioner                                                                            F.D. #996 / 997 Rev. (4/5/13)
    Payroll
    District/Division
    File


                                                                                                               April 2, 2013


                                                                                      DOE.DEF.000293
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 76 of 104 PageID #:3146




     DECLARATION OF MARY SHERIDAN
                               EXHIBIT 8
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 77 of 104 PageID #:3147
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 78 of 104 PageID #:3148




     DECLARATION OF MARY SHERIDAN
                               EXHIBIT 9
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 79 of 104 PageID #:3149
                      CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER




                                                                       DOE.DEF.013980
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 80 of 104 PageID #:3150




     DECLARATION OF MARY SHERIDAN
                              EXHIBIT 10
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 81 of 104 PageID #:3151
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 82 of 104 PageID #:3152
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 83 of 104 PageID #:3153
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 84 of 104 PageID #:3154
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 85 of 104 PageID #:3155
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 86 of 104 PageID #:3156
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 87 of 104 PageID #:3157
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 88 of 104 PageID #:3158
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 89 of 104 PageID #:3159
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 90 of 104 PageID #:3160




     DECLARATION OF MARY SHERIDAN
                              EXHIBIT 11
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 91 of 104 PageID #:3161
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 92 of 104 PageID #:3162
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 93 of 104 PageID #:3163
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 94 of 104 PageID #:3164
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 95 of 104 PageID #:3165
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 96 of 104 PageID #:3166
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 97 of 104 PageID #:3167
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 98 of 104 PageID #:3168
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 99 of 104 PageID #:3169
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 100 of 104 PageID #:3170




     DECLARATION OF MARY SHERIDAN
                              EXHIBIT 12
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 101 of 104 PageID #:3171
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 102 of 104 PageID #:3172
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 103 of 104 PageID #:3173




        DECLARATION OF MARY SHERIDAN
                              EXHIBIT 13
 4818-3486-6349, v. 1
Case: 1:18-cv-03054 Document #: 297-28 Filed: 11/20/19 Page 104 of 104 PageID #:3174
